Citation Nr: 1213413	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  11-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to August 1946.  He is a recipient of the Combat Infantry Badge and a Purple Heart.  The Veteran died in March 2003; the appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 decision in which the RO denied entitlement to accrued benefits as a result of CUE being found in a March 1951 rating decision.  In October 2010, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In March 2012, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran had no claims for VA benefits pending at the time of his death in March 2003.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

However, where the law, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As explained further below, the Veteran did not have a pending claim at the time of his death.  The appellant's claim for accrued benefits is thus precluded by the applicable law and regulations, and the VCAA is therefore inapplicable to this claim.

II.  Relevant Facts

In November 1950, the Veteran filed an initial application for VA disability benefits for residuals of multiple shell fragment wounds to his body.  This application for benefits included, inter alia, a claim for "SFW [shell fragment wounds] l[eft] forearm . . . FCC [fracture compound comminuted] . . . ulna . . . [with] residual weakness[,] muscle loss & fatiguability [sic] [, and] arthritis [of the] wrist."  

In a March 1951 rating decision, the RO awarded service connection for a number of disabilities (recognized as residuals of his shell fragment wounds), and assigned initial disability ratings and effective dates for these awards.  In its decision, the RO noted that the Veteran incurred shell fragment wounds to his left thigh, left forearm, right arm, and left buttocks during service and was treated for hepatitis infectious hemorrhoids and chronic osteomyelitis of the left femur.  No specific award and/or rating was provided for residuals of an ulna fracture or muscle injury of the forearm; however, the Veteran was awarded a 10 percent evaluation for an adherent scar on his left wrist.  The Veteran was notified of the March 1951 decision, including his appellate rights, but he did not appeal this action.  

In June 1951, the VA received a hospital report, dated in June 1951, from the VA hospital in Framingham, Massachusetts detailing surgical treatment of an old fracture of the left femur.  Thereafter, in August 1951, the RO issued another rating decision awarding a temporary surgical rating; no other disability ratings were awarded or adjusted.  

In March 2000, the Veteran filed for increased compensation of his service-connected disabilities.  In his claim for benefits, the Veteran noted that he suffered wounds to the left femur, left ulna, and right arm during service.  As to his current problems, the Veteran indicated disabilities of the back, hips, knees, and ankles, as well as arthritis of the left elbow, shoulders, and wrist.  

In a September 2000 rating decision, the RO denied, inter alia, an increased evaluation for an adherent scar of the left wrist, along with service connection for a left elbow condition.  In October 2000, the Veteran was notified of the September 2000 decision, including his appellate rights, but he did not appeal either action.  Subsequently, in February 2002, the RO readjudicated the issue of service connection for a left elbow condition (in light of the enactment of the VCAA).  It continued the denial of this claim; the Veteran was notified of the February 2002 rating decision that same month, including his appellate rights, but he did not appeal this action.

In March 2003, the Veteran died.  In April 2003, the appellant, who is the Veteran's surviving spouse, submitted a claim for Dependency and Indemnity Compensation (DIC).  By rating action and letter dated in April 2003, the RO denied the appellant's claim for DIC benefits, to include accrued benefits.  The appellant did not appeal this action, but rather submitted additional evidence in support of her claim.  Thereafter, in November 2003, the RO issued a rating decision denying entitlement to DIC under the provisions of 38 U.S.C.A.§ 1318 (which provide for payment of DIC if a veteran was continuously rated totally disabled by reason of service-connected disabilities for a period of 10 years or more immediately preceding his death).  The appellant was notified of this decision, including her appellate rights, but she did not appeal this action and it became final.  

In May 2006, the appellant again raised the issue of entitlement to DIC under the provisions of 38 U.S.C.A.§ 1318.  In a July 2007 rating decision, the RO denied the appellant's claim, and she subsequently perfected an appeal of this issue.  During the pendency of this appeal, in September 2008 and January 2010, the appellant's accredited representative raised the issue of whether there was clear and unmistakable error (CUE) in prior VA decisions.  Pertinent to the instant appeal, in January 2010, the appellant's representative asserted CUE in the March 1951 rating decision which failed to assign a disability rating for compound comminuted fracture of the ulna.  

In a March 2010 Administrative Review, the Director of Compensation and Pension Service (C&P) found CUE in the March 1951 rating decision in failing to grant service connection for the compound comminuted fracture of the left ulna.  As a result of the CUE finding, the Director of C&P determined that the Veteran would have been entitled to a 100 percent combined schedular evaluation effective February 14, 1989.  Thus, because the Veteran would have been in receipt of a continuous total disability rating for a period of 10 years immediately preceding his death in March 2003, the appellant was eligible for DIC benefits under 38 U.S.C.A.§ 1318.  

The findings of the March 2010 Administrative Review were incorporated into an April 2010 RO rating decision in which the RO granted entitlement to DIC under the provisions of 38 U.S.C.A.§ 1318.  In the June 2010 notification letter accompanying a copy of the rating decision, the RO noted that although VA had determined CUE had been established in the March 1951 rating decision and amended the decision to reflect additional compensation for residuals of a shell fragment wound of the left ulna with compound comminuted fracture and severe muscle damage, entitlement to accrued benefits based on a claim of CUE in a previously adjudicated claim was not warranted.  See Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998).  The VA's decision that CUE existed in the March 1951 rating decision resulted in the Veteran being considered totally disabled from a service-connected disability for a period of 10 years at the time of death, was for the sole and limited purpose of establishing claimant's entitlement to DIC and did not extend to accrued benefits.  In October 2010, the appellant filed an NOD, and subsequently perfected an appeal as to the issue of entitlement to accrued benefits.

III. Analysis

Where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000(a) (2011).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).

In this case, the appellant contends that VA erred by failing to pay her the accrued benefits due and payable as a result of the revision of the March 1951 rating decision.  In written statements made during this appeal, the appellant and her authorized representative assert that accrued benefits may be awarded under two different theories of entitlement.  The Board will address each theory separately.  

First, the appellant contends that the RO's reliance on the Haines case (cited above) is misplaced, and that the holding in Haines allows a widow to pursue a CUE claim by way of 38 U.S.C.A. § 5121, as in the present case.  See VA Form 9 dated October 3, 2011.  

The Board agrees with the appellant that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Haines that only the veteran, as the claimant involved, could request a revision of a prior decision affecting him on the basis of CUE, and that survivors are limited to seeking benefits under the accrued benefits provision.  See Haines, 154 F.3d at 1301-02.  However, the Board also notes that in Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998), the Federal Circuit concluded that for a surviving dependent to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997), in which the Court held that a consequence of the derivative nature of the surviving dependent's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving dependent has no claim upon which to derive his or her own application.  Jones, 136 F.3d at 1300.

The appellant here does not deny that the Veteran had no CUE claim pending at the time of his death.  Absent such claim, the appellant did not have any legal right to pursue a CUE claim for accrued benefits purposes.  As is clear from the holding in Jones, VA is precluded from paying accrued benefits based on CUE in a veteran's case unless there was a CUE claim pending from the veteran at the time of the veteran's death.  As this is not the case here, there can be no basis of entitlement under 38 U.S.C.A. § 5121(a) for revision of the March 1951 rating decision on the basis of CUE.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law).

The appellant alternatively asserts that she is entitled to accrued benefits for residuals of a shell fragment wound of the left ulna with compound comminuted fracture and severe muscle damage under the 'pending claim' doctrine enunciated in Ingram v. Nicholson, 21 Vet. App. 232 (2007).  Specifically, the appellant contends that the VA failed to address the Veteran's claim for residuals of a shell fragment wound with left ulna fracture, initially raised in his November 1950 original claim for compensation and raised again in his February 2000 claim for increased rating.  See, e.g., Informal Hearing Presentation dated March 2, 2012.  It is the appellant's assertion that, under these circumstances, the Veteran's claim for service connection remained pending up until the date of his death, and that in light of the Administrative Review by C&P, this claim for service connection should be granted, thereby entitling her to two years of accrued benefits.  

In Ingram, the United States Court of Appeals for Veterans Claims (Court) concluded that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.  Id. at 243.  However, the Court also recognized the existence of an implicit denial rule.  Id. at 246-47; see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006).  The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Deshotel, 457 F.3d at 1261.  When a RO decision 'discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim.'  Ingram, 21 Vet. App. at 255.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009).  

Here, the appellant asserts that the 'implicit denial' rule does not apply because neither the March 1951 rating decision, nor any subsequent rating decision, addressed a claim for service connection for residuals of a shell fragment wound with left ulna fracture in "any way, shape, or form."  See NOD dated May 12, 2009.  Moreover, she contends that the March 2010 C&P decision "did not hold that the RO's initial decision . . . erred by denying service connection for a wrist condition . . . [but instead] . . . held that the RO erred by never making a decision on it in the first place."  See VA Form 9 dated October 3, 2011.  The Board disagrees with both statements.  

With regard to the latter assertion, the Board notes that the March 2010 Administrative Review indicates that the RO committed CUE in "failing to grant service connection for the CCF [compound comminuted fracture] of the left ulna."  Such statement is not, in the Board's opinion, equivalent to a statement that the RO failed to adjudicate the issue of service connection for this disability in the March 1951 rating decision.  Rather, on its face, this statement (and the March 2010 Administrative Review as a whole) does not make any express finding regarding whether the Veteran's November 1950 claim for service connection was adjudicated by the RO.  For reasons discussed below, the Board finds that the March 1951 rating decision implicitly denied service connection for shell fragment wounds of the left forearm with ulna fracture.

As previously discussed, the Veteran's November 1950 application for benefits was for residuals of multiple shell fragment wounds to his body, including wounds to his left forearm with ulna fracture, residual weakness, muscle loss and fatigability, and arthritis of the wrist.  The subsequent March 1951 rating decision awarded multiple ratings for a number of residuals of the Veteran's shell fragment wounds, including muscle injury to the left thigh with scarring of the thigh and buttocks, residuals of a fracture to the left femur with leg shortening, osteomyelitis of the left femur, limitation of motion of the left knee, muscle injury to the left calf, limitation of motion of the left foot, adherent scar of the left wrist, and right arm scar.  The Board acknowledges that no specific award and/or rating was provided for residuals of an ulna fracture or muscle injury of the forearm.  However, pertinent to this analysis, the RO noted in the rating decision that the Veteran incurred shell fragment wounds to his left thigh, left forearm, right arm, and left buttocks.  Thus, it is reasonable to conclude that the RO considered this injury in awarding service connection for residuals of shell fragment wounds.  Furthermore, the RO assigned a 10 percent rating for an adherent scar on the Veteran's left wrist.  Hence, it appears that the RO did assign a rating for residuals of the Veteran's left forearm injury, but that such evaluation did not include a rating for residual muscle injury or fracture.  

In light of the foregoing, the Board finds that a reasonable person would have interpreted the March 1951 rating decision as the RO's intent to dispose of the claim for residuals of a shell fragment wound with left ulna fracture.  See Ingram, 21 Vet. App. at 255.  The RO's decision clearly addresses the Veteran's claim for service connection for residuals of shell fragment wounds during service.  The fact that a specific rating was not assigned for any muscle or orthopedic injury of the Veteran's left forearm does not, by itself, indicate that consideration was not given to such issue(s).  In fact, the RO's decision explicitly discusses the Veteran's injury to his left forearm and assigns a rating for residual scarring due to this injury.  Since the Veteran did not appeal the March 1951 rating action, it became final.  See 38 U.S.C.A. § 7105 (/West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

As for whether the Veteran's March 2000 claim for benefits remained pending until the date of his death, the Board finds that this claim was also implicitly adjudicated by the RO in September 2000 and February 2002 rating decisions.  As noted above, the Veteran indicated in this claim for benefits that he suffered wounds to the left femur, left ulna, and right arm during service, and was having a number of current problems, including disabilities of the back, hips, knees, and ankles, as well as arthritis of the left elbow, shoulders, and wrist.  In the September 2000 rating decision, the RO denied, inter alia, an increased evaluation for an adherent scar of the left wrist, along with service connection for a left elbow condition (on the basis that the claim was not well-grounded).  The RO subsequently readjudicated the issue of service connection for a left elbow condition following the enactment of the VCAA, but continued its denial.  

A review of both rating decisions reveals that the RO considered, inter alia, the report of an April 2000 VA examination of the Veteran for current residuals of in-service shell fragment wounds.  Pertinent to the current issue, the VA examiner noted a history of shell fragment wounds to the left forearm treated with bone graft to this area of the body.  Current complaints included pain in the Veteran's left elbow and numbness in his hands.  Objective examination revealed scarring of the left forearm and wrist with evidence of some tissue loss, but without obvious tendon damage or tenderness, and decreased range of motion in the left elbow without a diagnosed disability.  

In the September 2000 rating decision, the RO noted the findings of the April 2000 VA examination in denying both an increased evaluation for adherent scarring of the left wrist and service connection for a left elbow condition.  Specifically, the RO acknowledged the evidence of tissue loss and decreased range of motion in the left elbow, but found no functional loss or impairment due to scarring or diagnosed disability of the left elbow.  Similarly, the RO continued its denial of service connection for left elbow condition in its February 2002 rating decision on the basis that there was no currently diagnosed disability.  

Given the RO's discussion of the April 2000 VA examination report, which includes a history of shell fragment wound to the left forearm and current complaints and findings pertinent to this area of the body, the Board finds that a reasonable person would have interpreted the September 2000 and February 2002 rating decisions as the RO's intent to dispose of any claim for residuals of a shell fragment wound with left ulna fracture, to include any claim for rating of residual muscle or orthopedic injury.  See Ingram, 21 Vet. App. at 255.  As above, the RO's decisions address the current residuals, if any, associated with the Veteran's in-service shell fragment wound.  The fact that specific rating was not assigned for any muscle or orthopedic residual does not, by itself, indicate that consideration was not given to such issue(s).  Under the circumstances, the Board finds the RO reasonably addressed, and disposed of, the issue raised by the Veteran in his March 2000 claim - namely, rating(s) for residuals of shell fragment wounds incurred during service.  Since the Veteran did not appeal either the September 2000 or February 2002 rating action, they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board is sympathetic to the appellant's claim for accrued benefits.  However, the sole purpose of finding CUE in the March 1951 rating action was so that the appellant could receive DIC benefits under § 1318; the purpose was not so that she could receive accrued benefits under § 5121.  Thus, with respect to the appellant's claim for accrued benefits under § 5121, the March 1951 rating decision which existed at the time of the Veteran's death remains in its original form.  Therefore, at the time of the Veteran's death, he was not entitled to benefits under an existing rating or decision.  

Furthermore, as discussed above, the Veteran had no claims for VA benefits, including a claim for CUE in any prior rating decision or a claim for service connection for residuals of a shell fragment wound with left ulna fracture, pending at the time of his death.  The former claim was never filed during the Veteran's lifetime, and the latter was disposed of in March 1951, September 2000, and February 2002 rating decisions that were not appealed.  Absent a pending claim for either benefit, there is no legal basis of entitlement to accrued benefits under 38 U.S.C.A. § 5121(a), and this appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

The claim for accrued benefits is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


